Denied and Opinion Filed December 11, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01199-CV

                       IN RE HAMID KASHANI, DDS, ET AL, Relators

                  Original Proceeding from the 162nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-13028

                              MEMORANDUM OPINION
                     Before Justices Whitehill, Partida-Kipness, and Pedersen
                                   Opinion by Justice Pedersen
        Before the Court is Relators’ petition for writ of mandamus regarding a) respondent’s

denial of pleas to the jurisdiction and motions to disqualify the plaintiff as relator in this qui tam

lawsuit; and b) respondent’s order compelling production of 60 patient files from each of the five

defendant groups. Entitlement to mandamus relief requires relators to show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

the mandamus record, we conclude relators have not shown they are entitled to the relief requested.

After reviewing the petition, the mandamus record, the response, reply, sur-reply, and the brief

filed by the state, we conclude relators have not shown they are entitled to the relief requested.

        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).
BILL PEDERSEN. III
JUSTICE